Citation Nr: 1536709	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether the denial of Veterans Retraining Assistance Program (VRAP) benefits from April 4, 2013 to May 24, 2013 was correct. 

2.  Whether an education debt of VRAP benefits in the amount of $2,658.80 was properly created.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to September 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the RO in Muskogee, Oklahoma that denied VRAP benefits from April 4, 2013 to May 24, 2013, creating an education debt of VRAP benefits in the amount of $2,658.80.

The record before the Board consists of the Veteran's paper education claims file, and electronic Virtual VA and VBMS claims files.


FINDINGS OF FACT

1.  In June 2012, the Veteran was notified by VA that he was eligible to receive VRAP benefits for a full-time program of education or training, and subsequently received VRAP benefits for periods from September 24, 2012  to September 30, 2012, October 1, 2012 to December 7, 2012, and from January 7, 2013 to March 22, 2013. 

2.  In April 2013, the Veteran was notified by VA that he was awarded VRAP benefits for the period from April 1, 2013 to May 24, 2013, at the monthly rate of $1,564.

3.  The Veteran did not maintain satisfactory attendance, and his training was reduced to below full-time from April 4, 2013 to May 24, 2013.

4.  An overpayment of VRAP benefits in the amount of $2,658.80 was properly created.


CONCLUSIONS OF LAW

1.  The criteria for VRAP benefits from April 4, 2013 to May 24, 2013 have not been met.  38 U.S.C.A. §§ 3524, 4100 (West 2015); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011); 38 C.F.R. §§ 21.4270, 21.4277 (2015).

2.  The VRAP education debt of $2,658.80 was validly created.  Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011); 38 U.S.C.A. §§ 501, 5112 (West 2014); 38 C.F.R. §§ 1.911, 21.4135, 21.4136, 21.7135 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Generally, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2015).  There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation here.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  As will be discussed, this claim must be denied as a matter of law, and VA has no duty to notify or assist the Veteran in this appeal because no amount of notice or assistance could help substantiate this claim. 

Further, VA statutes and regulations relating to notice and development are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenges to the validity of the overpayment debt.

VRAP Benefits

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria:  were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants did not receive benefits for any time period during which the training dropped below full-time status. Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school. The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

VA will not pay education benefits for a course from which the veteran withdraws or receives a nonpunitive grade, unless the veteran withdraws because he is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).  If the appellant was not ordered to active duty, and did not have mitigating circumstances, the effective date of a course from which he or she withdrew or received a nonpunitive grade will be the beginning of the term.  However, if mitigating circumstances are shown, or the appellant received a punitive grade, the benefits will be reduced or discontinued effective the last date of attendance.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).   

In a June 2012 letter, the Muskogee RO notified the Veteran that he had been awarded a certificate of eligibility for VRAP benefits to be applied to full-time training.  The Veteran was notified that he was entitled to 12 months of benefits and that he had until April 1, 2014 to use these benefits.

In September 2012, prior to the period in question, the Veteran was awarded VRAP benefits for an approved program of education.  He enrolled at Linn-Benton Community College.  Benefits were awarded from September 24, 2012 to September 30, 2012, October 1, 2012 to December 7, 2012, and from January 7, 2013 to March 22, 2013.  

In the January 2013 notice to the Veteran of his award of VRAP benefits in the monthly amount of $1,564, he was advised that benefits were paid for the previous month's attendance, and that he must verify his attendance each month, after the month ended, in order to receive payment.  He was advised that VA would not pay for courses he did not attend, courses from which he withdrew, and courses completed but for which he received a grade that would not count towards graduation.  He was advised that he was responsible for all debts resulting from changes in his enrollment, and that VRAP benefits could only be paid for full-time enrollment.

In an April 2013 letter, the RO notified the Veteran that he had been awarded VRAP benefits for the period from April 1, 2013 to May 24, 2013, at the monthly rate of $1,564.  He was advised that he could not receive benefits from May 24, 2013 to June 14, 2013 because he was not training at the full-time rate during this period.  He was provided with the same notice as in the January 2013 letter regarding the requirements for payment and his responsibilities. 

In late June 2013, the Veteran's school, Linn-Benton Community College, notified VA that the Veteran's status had changed in April 2013.  A June 2013 Adjustment Change-In-Student-Status Certification from Linn-Benton Community College, reflects that effective April 3, and 4, 2013, the Veteran had withdrawn from classes after the drop period.  The school also certified that effective April 1, 2013, the Veteran had reduced his credit hours after the drop period to less than full-time enrollment.  Punitive grades were assigned.  

The RO, in a June 28, 2013 decision, found that the Veteran had not been enrolled in the school on a full-time basis during the period from April 4, 2013 to May 24, 2013, and stopped the Veteran's entitlement to VRAP benefits effective April 3, 2013.  This resulted in the termination of the monthly VRAP payments and assessment of an overpayment of $2,658.80 (i.e. for VRAP payments already disbursed to the Veteran covering the period from April 4, 2013 to May 24, 2013). 

In a July 2013 notice of disagreement, the Veteran said that he had only one class that ended before the benefit period was over, and it ended on May 12, 2013.  He said he agreed that he owed $625.60 for the 12 days that he was not in full-time status.  

In his January 2014 substantive appeal, he asserted that his instructor incorrectly stated that he was only in school for the first week.  He enclosed a copy of June 2013 correspondence from his department chair at Linn-Benton Community College, who stated that the Veteran had a large number of absences, which eventually led to his failing all of one instructor's classes.

In February 2014, a certifying official from Linn-Benton Community College confirmed that during the period from April 1, 2013 to June 14, 2013, the Veteran withdrew from classes and reduced his credit hours from 9 to 7, effective April 1, 2013, withdrew from the term April 1, 2013 to May 24, 2013 effective April 4, 2013, and withdrew from the term April 1, 2013 to May 10, 2013, effective April 3, 2013.

Full-time enrollment in a collegiate undergraduate course is defined as 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270 (2015).  In this case, Linn-Benton Community College defines full-time undergraduate enrollment as 12 credit hours. 

The Board acknowledges the Veteran's contention that during this period he was in less than full-time status for only 12 days, but the certifications from his school indicate otherwise.  The minimum for full-time enrollment at Linn-Benton Community College has been determined to be 12 credit hours, and the record reflects that the Veteran was reduced to less than full-time enrollment no later than April 3, 2013.  

As has been explained, VRAP benefits were authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and were authorized only for full-time programs.  VRAP participants must have enrolled in a VA-approved program of education offered by a community college or technical school, and the program must have been a full-time program.  

The Board is constrained to follow the law and lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  Accordingly, in consideration of the school's determination that the Veteran did not maintain satisfactory attendance, and his reduction in credit hours to below full-time enrollment not later than April 3, 2013, the criteria for entitlement to VRAP benefits from April 4, 2013 to May 24, 2013 are not met and the claim must be denied. 

Propriety of the Education Debt

The next issue is whether an education debt of VRAP benefits in the amount of $2,658.80 was properly created.

Generally, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 C.F.R. § 1.962 (2015).  

The Veteran essentially contends that he attended Linn-Benton Community College on a full-time basis from April 1, 2013 to May 12, 2013, and that therefore he is entitled to some portion of his previously approved VRAP payment during the period from April 4, 2013 to May 24, 2013.

The record shows that in April 2013, the Veteran was awarded VRAP education benefits at the full time rate for the April 1, 2013 to May 24, 2013 term at Linn-Benton Community College, at the monthly rate of $1,564.  See April 10, 2013 letter to the Veteran.  Subsequent correspondence from Linn-Benton Community College reflects that the Veteran was reduced to less than full-time no later than April 3, 2013.  As a result his VRAP award was discontinued, which resulted in the overpayment debt of $2,658.80.  (An audit worksheet shows that for the period from April 1 to 30, 2013, the Veteran was paid $1,564, and for the period from May 1 to 24, 2013, he was paid $1,251.20.  For the period from April 1 to 3, 2013, during which he was in full-time status, he was due $156.40.) 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error may be found to occur where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Such error contemplates that neither the appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 21.4135(p), 21.7135(v)(2).

In this case, the Veteran was not legally entitled to VRAP benefits for courses from which he had withdrawn, or for a less than full-time course load.  In addition, VA was not responsible for the reduction in his course load from 12 to 7 credit hours.  The Veteran was previously and repeatedly notified by VA that the amount of his VRAP award was for a full-time course load, and he should have been aware of the erroneous award.  The Veteran's own actions (withdrawing from courses, reducing credit hours, and poor attendance) resulted in the payment of VA education benefits to which he was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to VRAP benefits from April 4, 2013 to May 24, 2013, is denied. 

Overpayment indebtedness of VRAP education benefits in the amount of $2,658.80 was properly created.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


